DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 3, 4, 13 and 14, the language is unclear because it appears to recite the photoresist itself having opaque and transmissive regions, rather than the photomask which is used to expose the photoresist. For examination purposes (using claim 3 as an example), the limitations will be interpreted as, “wherein the photoresist is a positive photoresist and the photomask comprises an opaque area corresponding to the non-cutting area,” etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9, 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (“Arai” US 2006/0073705) in view of Applicant’s Admitted Prior Art (AAPA).
For claims 1 and 11, Arai teaches a method of cutting a flexible substrate, comprising: 
providing a substrate pre-configured with a cutting area 8 (streets 8 arranged in a lattice pattern, fig. 1 par. 21); 
providing an obstruction 16 covering a non-cutting area of the substrate to expose the cutting area of the substrate (fig. 4 par. 25, photoresist layer 16 patterned by mask exposure and development); 
performing a dry etching to the substrate to decompose the cutting area 8 of the substrate (fig. 6 par. 27); and 
removing the obstruction 16 covering the substrate (fig. 7 par. 28).
Arai teaches the method with respect to dicing a silicon semiconductor wafer, and therefore does not explicitly teach performing the method on a flexible substrate.
AAPA teaches that flexible polyimide semiconductor substrates require a dicing step in order to cut the flexible substrates between the display panels.

For claims 2, 5, 12 and 15, Arai as modified above teaches wherein the obstruction is a photoresist 16 (fig. 4 par. 25), and providing the obstruction covering the non-cutting area of the flexible substrate to expose the cutting area of the flexible substrate comprises: 
coating a layer of the photoresist on a surface of the flexible substrate (fig. 4 par. 25); 
using a photomask (not shown, fig. 4 par. 25); and 
performing an exposure process to the photoresist on the flexible substrate by the photomask to retain the photoresist on the non-cutting area and dissolve the photoresist on the cutting area (fig. 4 par. 25).
Arai fails to disclose particular details of the photomask, such as whether the mask is a projection type which is exposed at a distance from the substrate or a proximity type which is attached to/removed from the substrate. Therefore Arai does not explicitly teach attaching a photomask to the photoresist or (per claim 5) removing it after exposure.
However, proximity lithography was well-known in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Arai to include using a proximity type exposure method as an effective known means of exposing simple dicing patterns.
For claims 3 and 13, Arai as modified above teaches wherein the photoresist is a positive photoresist and the photomask comprises an opaque area corresponding to the non-cutting area of the flexible substrate and a light transmissive area corresponding to the cutting area of the flexible substrate, in the exposure process, the photoresist on the non-cutting area of the flexible substrate not 
For claims 4 and 14, Arai as modified above teaches using a positive photoresist and corresponding photomask, but fails to explicitly teach using a negative photoresist and corresponding photomask as an alternative.
However, the use of both positive and negative resists was well-known in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Arai to include a negative photoresist and corresponding mask, as a functional equivalent of the disclosed positive resist system. It has been held that substituting equivalents known for the same purpose requires only routine skill in the art (MPEP 2144.06 II).
For claims 8 and 18, Arai teaches wherein the flexible substrate is made of polyimide (as modified above with respect to claims 1 and 12), and performing the dry etching to the flexible substrate to decompose the cutting area of the flexible substrate comprises dry etching to the flexible substrate using sulfur hexafluoride to decompose the cutting area of the flexible substrate (par. 27).
For claims 9 and 19, Arai as modified above teaches wherein after performing the dry etching to the flexible substrate, the method further comprises removing the photoresist by plasmatizing a gas containing oxygen to ash the photoresist (par. 28), but does not explicitly teach removal by dissolving the photoresist on the non-cutting area of the flexible substrate using a photoresist stripping solution.
However, the use of photoresist stripping solutions were well-known in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Arai to include using a photoresist stripping solution, as a functional equivalent of the disclosed plasmatizing .
Allowable Subject Matter
Claims 6, 7, 10, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menon (US 2014/0300877) teaches a contact lithography method using either a positive or negative photoresist (par. 4). Chan et al (US 2015/0041793) teaches a contact lithography method using a resist striping solution to remove photoresist (par.’s 145-146). The following references disclose plasma-dicing methods for cutting substrates using a dry etch process: Colin et al (US 2021/0082762; Chiang et al (US 20180151435); Harikari et al (US 2019/0157100); Jeon et al (US 2020/0098635); Akutsu et al (US 2019/0378747); Saeki et al (US 2019/0304838); Park et al (US 2015/0287638).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	5/4/2021